Order entered June 8, 2015




                                           In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                    No. 05-15-00036-CV

              SEIKILOS HOLDINGS, LLC, SEIKILOS FX STUDIOS, LLC,
                  JOHN C. GOLFIS AND JULIE NGUYEN, Appellants

                                             V.

  EDWARD “LANNY” HOULLION, INDIVIDUALLY AND AS GENERAL PARTNER
     OF HOULLION FAMILY, LP AND HOULLION FAMILY, LP, Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-13053

                                         ORDER
       Before the Court is appellants’ June 4, 2015 second motion for an extension of time to
provide this Court with the name, State Bar number, address, and telephone number of new
counsel. We consider the motion only as to individual appellants John C. Golfis and Julie
Nguyen because the corporate appellants cannot appear before this Court without counsel. See
TEX. R. CIV. P. 7; Kunstoplast of Am., Inc. v. Formosa Plastics Corp., 937 S.W.2d 455, 456
(Tex. 1996) (per curiam).
       We GRANT the motion and extend the time to JULY 6, 2015. No further extension of
time will be granted.    Failure to provide the information by JULY 6, 2015 will result in
dismissal of appellants Seikilos Holdings, LLC and Seikilos FX Studios, LLC as parties to this
appeal without further notice.
                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE